Exhibit 1 JOINT FILING AGREEMENT OF SCHEDULE 13D AND FORM 3 The undersigned hereby agree to jointly prepare and file with regulatory authorities all Schedules 13D, Forms 3 and any future amendments thereto reporting each of the undersigned’s ownership of securities of Colony Starwood Homes, a Maryland real estate investment trust (f/k/a Starwood Waypoint Residential Trust), and hereby affirm that such Schedule 13D is being filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934 and that any such Form 3 is being filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Section 16(a) of the Securities Exchange Act of 1934.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Date:January 15, 2016 COLONY AMERICAN HOMES HOLDINGS I, L.P., a Delaware limited partnership By:ColonyGP American Homes, LLC, its general partner By: /s/ Mark M. Hedstrom Name: Mark M. Hedstrom Title: Vice President COLONY AMERICAN HOMES HOLDINGS II, L.P., a Cayman Islands exempted limited partnership By:ColonyGP American Homes, LLC, its general partner By: /s/ Mark M. Hedstrom Name: Mark M. Hedstrom Title: Vice President COLONY AMERICAN HOMES HOLDINGS III, L.P., a Delaware limited partnership By:ColonyGP American Homes, LLC, its general partner By: /s/ Mark M. Hedstrom Name: Mark M. Hedstrom Title: Vice President COLONY AMERICAN HOMES HOLDINGS IV, L.P., a Cayman Islands exempted limited partnership By:ColonyGP American Homes, LLC, its general partner By: /s/ Mark M. Hedstrom Name: Mark M. Hedstrom Title: Vice President COLONY DISTRESSED CREDIT FUND II, L.P., a Delaware limited partnership By:Colony Capital Credit II, L.P., its general partner By:ColonyGP Credit II, LLC, its general partner By: /s/ Mark M. Hedstrom Name: Mark M. Hedstrom Title: Vice President SERIES X HOLDCO, LLC, a Delaware limited liability company By:Manager Holdco LLC, its managing member By:Colony AH Member, LLC, its managing member By: /s/ Mark M. Hedstrom Name: Mark M. Hedstrom Title: Vice President MANAGER HOLDCO, LLC, a Delaware limited liability company By:Colony AH Member, LLC, its managing member By: /s/ Mark M. Hedstrom Name: Mark M. Hedstrom Title: Vice President Thomas J. Barrack, Jr. By: /s/ Thomas J. Barrack, Jr. Name: Thomas J. Barrack, Jr.
